299 F.2d 938
UNITED STATES of America ex rel. WONG SHONG KWONG, Relator-Appellant,v.P. A. ESPERDY, as District Director of the ImmigrationService for the District of New York, or suchperson, if any, who may have the saidWong Shong Kwong in custody,Respondent-Appellee.
No. 318, Docket 27426.
United States Court of Appeals Second Circuit.
Argued March 7, 1962.Decided March 7, 1962.

Abraham Lebenkoff, New York City (Jules E. Coven, New York City on the brief), for relator-appellant.
Roy Babitt, Sp. Asst. U.S. Atty.  (Robert M. Morgenthau, U.S. Atty., on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court dismissing the petition for a writ of habeas corpus to compel appellant's release on bail.